department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date taxpayer_identification_number person to contact employee identification_number employee telephone number number release date uil certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code you are no longer exempt under sec_501 of the code for the year ending december 20xx the revocation of your exempt status was made for the following reason s you fail to meet the requirements set forth in sec_1_501_c_6_-1 of the regulations to be exempt under sec_501 because you provide advertising services to a limited number of dealers you are performing services for your members by advertising for automobiles sold by your members you are not engaging in activities to improve business conditions in the automotive industry as a whole therefore you are not entitled to exemption from federal_income_tax as a business league under sec_501 you are required to file an income_tax return on form_1120 this return should be filed with the appropriate service_center for the tax_year ending december 20xx in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address united_states tax_court second street nw washington dc you also have the right to contact the office_of_the_taxpayer_advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call lf you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely mary a epps acting director eo examinations enclosures publication department of the treasury internal_revenue_service tax exempt and government entities exempt_organizations examinations uil certified mail - return receipt requested dear date date taxpayer identification fiaation number number form tax_year s ended person to contact id number contact numbers manager’s name id number manager’s contact number response due_date why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also letter rev catalog number 34809f may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate zz letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit form 886-a in lieu of explanations of items name of taxpayer year period ended 20xx tax identification_number issues can the association’ providing advertising services to its members claim to be a business league under sec_501 of internal_revenue_code the code can the association continue to report its financial information on a cash_basis for 20xx and after facts background the association incorporated on march 20xx and stated its purpose as to engage in any lawful act or activity other than credit_union business the association completed a form_1024 application_for recognition of exemption under sec_501 on june 20xx applying for exempt status under sec_501 of the code the association described its activities on its form_1024 as follows the organization’s activities are to promote and advertise products and services retailed by each member the venues for promotion will be television xx radio xx and newspaper x produce and market comercials sic relating to the organization’s members products and services newspaper the promoters and advertising agencies will be evaluated as to their effectiveness and the public awareness of the member's product and services the same will be done for the two other venues radio and television advertising agency will be retailed sic to in the bylaws the association stated its purposes as follows primary purpose to advertise and promote the products and services of dealers who are members of this corporation general purposes a to foster and promote retail trade and commerce in connection with the products and services of the members and to protect the same from unjust and unlawful exactions and impositions b to foster and promote the interest of those persons firms and corporations engaged in the retailing of designated market area-a television advertising market as defined by nielsen in the dma form 886-a catalog number 20810w page__1 publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a in lieu of explanations of items name of taxpayer tax identification_number year period ended 20xx media research inc and such other areas as may be designated by the board_of directors and c to conduct and operate means and places of disseminating information relative to the use of motor vehicles and to promote the sale of motor vehicles and for such purposes to establish conduct and manage advertising and promotional campaigns exhibitions display tests trials and demonstrations d to promote the establishment and maintenance of a high standard of business ethics by members of the corporation and by all other automobile dealers and to discourage the use of false or misleading advertising or any other business practice which may be detrimental to the public and the retail automobile industry the bylaws limited its membership as follows dealer sales and _ those persons and legal entities who are actively engaged in the retailing of motor vehicles as duly authorized holders of service agreements for business in or about that geographical area as delineated by as the directors and under the term of the contributing funds to that program at the rate established by the board_of directors applications for membership shall be submitted to the board_of directors and an affirmative vote of a majority of the directors shall be required for election to membership dma and such other areas as may be designated by the board_of vehicles dealers are doing and are participating in a program and on october 20xx we asked for clarification on some items stated in the form_1024 and informed the association that currently it does not appear that your organization will meet the standards of sec_501 please submit any and all information that you would like us to consider we did not receive a response on november 20xx we notified the association that we could not review the application because we didn’t receive the requested information we allowed the association to provide the requested information within days to re-activate the application process we have no records of the association providing any of the requested information we audited the form_990 return of organization exempt from income_tax for the year ended december 20xx the association provided the following statement in regards to its activities activities form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit from b86-a explanations of items name of taxpayer year period ended 20xx tax identification_number is formed with or more dealers within a dma the dealer s agree to contribute a certain percentage of the designated market area each vehicle sale that goes into the marketing advertising purposes to generate qualified customer traffic to the contributing dealerships by combining forces it allows the dealers to afford expensive advertising costs such as tv digital and experiential executions the advertising agency handles all this for the dealer group and reports back on a regular basis in-person meetings conference calls etc budget the budget is then invested for all x dealers in the dma contribute to this budget at the beginning of each year an estimated for the at x x of each new vehicle sale budget is established and an advertising plan is put together for the calendar_year the agency develops a recommendation and presents this to the group upon approval the agency executes the plan media production experiential etc as each month passes by actual sales and expenditure information gets updated and it's the agency’s responsibility to tracked ie jan gets actualized in early feb keep accurate records of this in order to gage if the earlier estimates are holding true based on the actual information if necessary this process continues through the entire year the agency will then make appropriate changes to the overall advertising plan members of the association held regular meetings and communicated with each other throughout the year to discuss and decide when and how to advertise their products however the association did not provide minutes of these meetings to us the association’s representative stated that the association did not have a bank withholds x x percent of funds for advertising allowance dealers put out account advertisements in their local area and pool their resources to do group advertisements although these dealers conducted their advertising activities through the association it has no monetary transactions pays advertising expenses directly to the vendors keeps track of funds it withholds and expenses it pays sends monthly reports to the monthly reports for 20xx indicate held dollar_figurex xxx xxx xx paid dollar_figurex xxx xxx xx in expenses and returned dollar_figurexxx xxx xx to returned funds to dealer-members throughout the year averaging dollar_figurexx xxx indicated the association’s account balances as dollar_figurexx xxx xx at the beginning and association showing available funds and expenses paid that dealer-members a month dollar_figurexxx xxx xx at the end of 20xx returns filed our records indicate that the association filed forms and forms 990-t exempt_organization business income_tax return since 20xx the association reported zero revenue and expense on all forms 990-t form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a in lieu of name of taxpayer explanations of items tax identification_number 20xx year period ended the association filed forms based on 20xx the association only reported the total amount of expenses paid as both revenue and expenses and zero amounts for balance_sheet items beginning in 20xx the association changed its reporting style even though it continues to check the box for cash accounting_method the association reported the total amount withheld as revenue resulting in net gain_or_loss for the year as shown in the table below monthly reports using cash_method prior to description 20xx 20xx 20xx 20xx x xxx xxx x xxx xxx x xxx xxk x xxx xxx membership dues n1 expenses x xxx xxx x xxx xxx x xxx xxk xxx xxx xxx xxx xx xxx accounting advertising promotion administration fees conference conventions meetings insurance travel total expenses net_income accounts_receivable n1 less n2 this amount was dollar_figurexxx xxx on 20xx return x xxx xxx x xxx xxx x xxx xxk xx xxx xx xxx xxx xxx xxx xxx x n2 x total x xxx x xxx xxx xxx xxx x xxx x xxx x xxx x xxx xxk xx xxx xxx xxx in retrospect there has never been nor there ever will be any profits relating to the above mention advertising expenditures checks indicated the change in reporting since 20xx was incorrect because controls the funds bank accounts and the disbursements law issue exemption status sec_501 of the code provides for the exemption of business_leagues chambers_of_commerce real_estate boards boards_of_trade and professional_football_leagues which are not organized for profit and no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1_501_c_6_-1 of treasury regulations the regulations describes a business league as an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of a kind ordinarily carried on for profit it is an organization of the same general class as a chamber of commerce or board form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a in lieu of explanations of items name of taxpayer tax identification_number year period ended 20xx of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted on a cooperative basis or produces only sufficient income to be self-sustaining is not a business league revrul_67_77 describe a situation similar to the association it states an organization composed of dealers in a certain make of automobile in a designated area is organized and operated for the primary purpose of financing general advertising campaigns to promote with funds contributed by dealer members the sale of that make of automobile held the organization is performing particular services for its members and is not entitled to exemption from federal_income_tax as a business league under sec_501 of the code of in the national muffler dealers association inc v united_states s ct u s n y a trade organization for muffler dealers sued for an income_tax refund claiming the business league exemption the district_court rendered judgment for the government and the united_states court_of_appeals for the second circuit 565_f2d_845 affirmed on certiorari the supreme court mr justice blackmun held that because the association had confined its membership to dealers franchised by one company and its activities to the muffler business it was not a business league issue accounting_method and tax on net_income sec_11 of the code imposes income_tax on net_earnings of corporations sec_448 of the code allows a corporation to use cash_basis of account if the exceptions the applicable exception here is sec_448 entities with gross_receipts of not more than dollar_figure it meets one of taxpayer’s position states that the association will agree with our proposal to deny its exempt status however the association should not be paying taxes on funds it never received and had no control_over government’s position issue exemption status form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a in lieu of explanations of items name of taxpayer tax identification_number year period ended 20xx the association fails to meet the requirements set forth in sec_1_501_c_6_-1 of the regulations to be exempt under sec_501 of the code because it provides advertising services to a limited number of dealers the following facts support this statement e e e the association’s membership is limited to area outlined by as the dealers in the geographical dma members participate in a program and contribute funds at rates established by under the term of the the association’s activities directly benefit its members when it promotes and advertises members’ products and services the association’s activity is similar to situations stated in revrul_67_77 and the court case national muffler dealers association inc v united_states in the revenue_ruling the organization was not exempt under sec_501 of the code because it was providing specific services to its members in the court case the organization was providing its services to muffler dealers of specific manufacturer three different courts supported our position that the organization should not be a exempt under sec_501 of the code the association can’t claim that it qualifies as a business league under sec_501 of the code and we should deny its exempt status effective january 20xx issue accounting_method and tax on net_income the association meets an exception to use cash accounting_method the association used cash_method since its formation until 20xx we agree that reporting financial activities on cash_basis is proper because the association has no fiscal control of funds according to the records we reviewed financial matters has control of the following how much to withhold in advance based upon adjustments to make based upon actual delivery of automobiles funds to return to dealer-members and which dealer-member to return funds to expense disbursements agreements with dealer-members makes to dealers although the association has excess funds the association can only use them in manners agreed upon between and dealer-members conclusion form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a in lieu of explanations of items name of taxpayer year period ended 20xx tax identification_number issue exemption status the association is performing services for its members by advertising for automobiles sold by its members the association isn’t engaging in activities to improve business conditions in the automotive industry as a whole therefore it is not entitled to exemption from federal_income_tax as a business league under sec_501 of the code we deny the exempt status of the association effective as of january 20xx issue accounting_method and tax on net_income the association is required to file forms u s_corporation income_tax return for 20xx and all subsequent tax years the association may use cash accounting_method to report its financial information for these years form 886-a catalog number 20810w - page_7 publish no irs gov department of the treasury-internal revenue service
